DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Smith (US 2020/0016459 A1).

	Regarding claim 1, Hong teaches an electronic device for use in connection with a bicycle as claimed in the preamble (See [0040+]), at least one sensor as claimed (See [0440+]), at least one memory element as claimed (See [0040+]), and display information as claimed (See [0440+]).  Smith teaches at least one processing element as claimed (See [0009+]), through the processor ascertain at least one pedal clip status as claimed (See [0009+], Abstract).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Smith to allow sensors to be utilized with a processor to measure cycling power (See [0009+]).

	Regarding claim 8, Smit teaches a pedal cadence (See [0034+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Smith to allow sensors to be utilized with a processor to measure cycling power (See [0009+]).

Claims 2, 3, 12-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Smith (US 2020/0016459 A1) of Rice (US 2007/0281828 A1).

Regarding Claim 12: The claim limitations are substantially similar to the limitations of claim 1.  Rice teaches the gear selector as claimed (See [0074+]).  Reference the rejection to claim 1 and Hong [0440+] and [0040+].  Smith teaches processing element (See [0009+], Abstract and [0034+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with Rice to allow gear selection and changing to be monitored and automated by a (micro)processor  (See [0074+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Smith to allow sensors to be utilized with a processor to measure cycling power (See [0009+]).

Regarding Claim 18: The claim limitations are substantially similar to the limitations of claim 1 which should be referenced above.  Hong teaches the electronic device for use with a bicycle (See [0440+] and Abstract), Hong teaches the sensor (See [0440+]), the memory element (See [0040+]).  Rice at [0074+] speaks of the gear selector, and at [0076+] the displaying of information as claimed.  Smith teaches the processing element (See [0009+]), the pedal clip status even based on the movement characteristics of the bicycle wherein the pedal clip status even comprises clipping into a pedal by one or both feet (See Abstract and [0009+]), and the pedal cadence (See [0034+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with Rice to allow gear selection and changing to be monitored and automated by a (micro)processor  (See [0074+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Smith to allow sensors to be utilized with a processor to measure cycling power (See [0009+]).

	Regarding claims 2, 3, 13-14 and 19-20, Rice teaches:
Claim 2: [0076+]
Claim 3: [0076+]
Claim 13: [0076+]
Claim 14: [0076+]
Claim 19: [0076+]
Claim 20: [0211+]
	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with Rice to allow gear selection and changing to be monitored and automated by a (micro)processor  (See [0074+]).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Smith (US 2020/0016459 A1) and Previdi (US 2015/0019062 A1).

	Regarding claim 4, Previdi teaches the accelerometer is located within a head component of a bicycle computer mounted on the handlebars of the bicycle.  (See Figure 1 (24))  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Previdi to allow for the intent of the user operating the bicycle to be detected (See [0070+]).

Claims 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Smith (US 2020/0016459 A1) and Hyde (US 2020/0316365 A1).

	Regarding claims 5, 7, 9, Hyde teaches the wearable sports sensor, gps unit and acceleration and velocity measurements through accelerometer (See [0040+], [0059+] and [0086+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Hyde to have a sensor embedded in the article in which motion is to be detected, to detected at least one physiological characteristic of the subject and the distance traveled (See [0040+, 0059+, 0086+]).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Smith (US 2020/0016459 A1) and Smit (US 2015/0345925 A1).

	Regarding claim 6, Smit teaches the at least one sensor comprising a force detecting sensor in the spindle of the pedals.  (See [0025+])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Smit to measure the force exerted by the bicyclist on the left and right pedals (See [0025+]).
	
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Smith (US 2020/0016459 A1) and Matak (US 9,855,484 B1).

	Regarding claim 10, Matak teaches or suggests the forward progress metric with relative progress as claimed (See 39:56+).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Matak to allow a user to compare their results with others during a workout (See 39:56+).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Rice (US 2007/0281828 A1), Smith (US 2020/016459 A1) and Previdi (US 2015/0019062 A1).

Regarding claim 15, Previdi teaches the accelerometer is located within a head component of a bicycle computer mounted on the handle bars of the bicycle.  (See Figure 1 Item 24)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Previdi to allow for the intent of the user operating the bicycle to be detected (See [0070+]).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Rice (US 2007/0281828 A1), Smith (US 2020/016459 A1) and Hyde (US 2020/0316365 A1).

Regarding claim 16, Hyde teaches the sensor is wearable on the body of the cyclist (See [0041+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Previdi to allow for the intent of the user operating the bicycle to be detected (See [0070+]).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2014/0278229 A1) in view of Rice (US 2007/0281828 A1), Smith (US 2020/016459 A1) and Smit (US 2015/0345925 A1).

Regarding claim 17, Smit teaches the force detection on the spindle of the pedals.  (See [0025+])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hong with the teaching of Smit to measure the force exerted by the bicyclist on the left and right pedals (See [0025+]).
Response to Arguments
With regards to the applicant’s arguments filed 4/27/2022, the applicant argues:

Each of the independent claims recites ascertaining "at least one pedal clip status event based on movement characteristics of the bicycle." Cyclists often employ bicycle pedals and corresponding shoes (cleats) to improve performance by allowing the cyclist to push and pull the pedal through its rotation cycle. Embodiments of the present invention detect pedal clip status events (such as clipping in and clipping out) to provide enhanced feedback to the cyclist. 

Applicant respectfully submits that the Examiner's combination of references, arranged in any fashion, does not disclose this functionality. The Examiner cites to Smith, paragraph [0009], as relating to pedal clip status. But this part of Smith-or any other part of Smith-does not mention detecting when the cyclist clips into or out of a pedal. Rather Smith merely teaches cyclist shoes that can use conventional clips to fasten with cycling pedals. Smith's shoes do include sensors and are intended to improve measurement accuracy by distributing sensors across the cyclist's foot [0070+]. But Smith has zero teachings regarding identifying pedal clip status. Nor do any of the other cited references. As such, the pending claims cannot be rendered obvious by the cited references.8 of 10 
Application No. 16/653,370 Response dated April 27, 2022Reply to Office Action of February 10, 2022 
The examiner cites [0009] of Smith which reads: 
[0009] In still other embodiments, a method for measuring cycling power may include inserting a sensor platform having a plurality of sensor into a pocket located on an outer surface of a cycling shoe. A cleat may be secured to the sole using a plurality of cleat fasteners and clipped to a pedal attached to a crank. The crank may be rotated by applying a force through the cycling shoe to the pedal. A magnitude of the force may be measured by the plurality of sensors on the sensor platform and the magnitude of the force may be processed using a processor.

The applicant’s specification states: 
[0022] Embodiments of the present invention utilize one or more pedal-mounted sensors, such as a Vector pedal or any other force and acceleration sensor(s), to determine the status of the cyclist's foot. For example, embodiments of the present invention can determine if the cyclist's foot is on the pedal. In some configurations, cyclist clip-in and clip-out status is determined-e.g., by utilizing one or more sensor measurements from the pedal, a processor in communication with the pedal sensors can determine when the cyclist has engaged the bicycle's pedals with his or her cleats, and therefore determine how the cyclist is moving the bike forward. Thus, these one or more sensors may be utilized to classify the cyclist's riding.

[0023] In one configuration, pedal force and acceleration is measured to determine cyclist clip- in and clip-out. For example, the processing element can use force and acceleration to detect when the cyclist's shoe (cleat) disconnects from the pedal. In some configurations, the processor element compares signals from the pedal force and acceleration signals to known signals for "clip-in" and "clip-out" to ascertain cyclist foot status. Additionally, or alternatively, the processor element may utilize a stored model that correlates pedal force and/or acceleration to clip-in and clip-out. This detection can also be accomplished by way of a wearable sensor, for example, a Garmin Foot Pod which is positioned on the cyclist's body, for example, attached to the laces of one or both of the cyclist's shoes. In various embodiments, an accelerometer in the Foot Pod detects an acceleration signature that is consistent with a clip-in or clip-out event. In an alternative embodiment, sensors within a bicycle computer "head" unit such as the Garmin Edge®, which can sense acceleration force and gyroscope signatures that evidence a clip-in or clip-out event by, for example, measuring sharp impacts in connection with handlebar and frame tilt movements that are distinguishable from normal riding or walking conditions.

[0051] FIG. 9 is a fragmentary side elevation view of the cyclist's foot exerting force on a pedal component of the bicycle of FIG. 1. In an embodiment, the electronic device 10 may determine the clip-in and clip-out events based on sensor data from the pedal sensors 22. In this embodiment, the pedal sensors 22 may be configured to measure a radial force and a tangential force applied by the cyclist to the left and right pedals 20 a,20 b. In this embodiment, a feature of the data which is indicative of clip-in and clip-out events is that the radial force Rf is higher than the tangential force Tf when the cyclist is standing or applying force at the pedal to clip in. Moreover, when the cyclist is clipped-out, effectively no forces Rf/Tf are applied to the spindle of the pedal. In another embodiment, the pedal sensors 22 may be configured to measure a clip-in or clip-out impulse created the cyclist at the left and/or right pedals 20 a,20 b when the cyclist's foot is twisted to clip-out or when the cyclist steps down with force to clip in. In this embodiment, a feature of the data which is indicative of the cyclist's clip-in status is that the total vertical force on the left and right pedals 20 a,20 b is at a higher level when the cyclist is clipping in, and the total vertical force on the left and right pedals 20 a,20 b is at a lower level when the cyclist is clipped out (after the impulse of the twisting clip-out force).

As such, the applicant’s specification appears to teach that the ascertaining of at least one pedal clip status even based on the movement characteristics of the bicycle is determined from pedal mounted sensors which record force and acceleration data to determine a clip in or clip out status.  Smith teaches cleats clipped to the pedal wherein sensors are then mounted to the pedal which then measures a magnitude of force.  As defined in the applicants own specification these changes in force or lack thereof determine a clip in or clip out status.  The same structure is present in the prior art as recited in the applicants claims.  The Smith reference would determine a clip in or clip out status based on the force measurements from the sensors just as in the instant invention.

Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

As the same structure is present in both the instant invention and the cited art of record, in the case that it is found that the prior art does not explicitly teach the argued functionality In re Schreiber clearly states that apparatus claims should be distinguished from the prior art in terms of structure rather than function.  As such, the structure of the prior art would be readily able to ascertain this clip in or clip out status.

Dependent Claims 2, 13, and 19 
These dependent claims recite that the pedal status events may comprise clipping into a pedal by one or both feet, clipping out of a pedal by one or both feet, and swinging a leg of the cyclist over the bicycle frame. The Office Action broadly points to Rice, paragraph [0076] as describing these events. Rice [0076] merely describes determining whether the user's feet are on the pedals or not. Rice has no teachings relating to clip status or the desirability of determining if a cyclist is clipped in or not. Even if one used Smith's shoes with Rice, the resulting system still would not determine clip status. It would only determine if the user's feet were on the pedals or not. As such, these claims cannot be rendered obvious by the cited references. 

As argued above, the Smith reference shows the same configuration and data gathering to determine a clip in and clip out status as claimed.  Rice at [0076] more clearly teaches sensors applied to one or both of the pedals with output signals indicative of downward or upwards force.  To measure the upward force the user’s foot must be securely held in place for example by toe-clips.  As such, the upwards force measure would then be greater than zero if the user’s feet were clipped.  The disclosure of Rice more clearly shows this technique being used on one or both feet/pedals which more clearly meets the limitations of these dependent claims.

Dependent Claims 3, 14, and 19, 
These dependent claims recite using pedal clip status events to determine various activity modes such as a riding mode, a stopped mode, a straddle walking mode, and a side walking mode. The Office Action again broadly points to Rice, paragraph [0076] as describing these modes. Although Rice, [0076], does mention determining whether the user's feet are on the pedals or not, it does not determine an activity mode based on that foot status. Because Rice is a game controller for a stationary bicycle, it would make no sense for it to determine a "straddle walking mode" or a "side walking mode" as recited in claims 3, 14, and 19. As such, these claims cannot be rendered obvious by the cited references. 

Claims 3, 14 and 19 utilize the word comprising to bound the pedal clip status events wherein only one of the situations needs to be present to read on the claims.  Claim 3 includes active riding mode with one or both shoes clipped in, Claim 14 includes active riding mode with one or both shoes clipped in, Claim 19 includes clipped into a pedal by one or both feet.  As discussed above, the Rice reference more clearly teaches the use of sensors to determine if a shoe is clipped in or not based on the measurement of upwards force that require a clipped in status to have a force greater than zero.  As such, the Rice reference would clearly teach that it is known to utilize the sensors to determine that at least one shoe is clipped in reading on the limitations broadly indicated above.
The examiner does not consider labeling specific data with groupings such as “active riding mode” etc…to provide patentable distinction over the cited prior art of record.  As the same data is obtained and what is indicated by the results of the data inherit with the configuration labeling data as one mode or another does not create structural distinction between the cited prior art of record and the instant invention.
	In view of the above, the examiner is not persuaded by the applicants’ arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711